Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 07/14/2022. Claims 1-16 are pending for examination.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Martinez (US 2003/0133193 A1) in view of Omichi (JP 2011-058183 A).
Regarding claim 1, Martinez teaches a reflective layer provided on the outer surface of a tire that contains clear globules that reflect light. Omichi teaches reflective glass beads for pavement paint that where the difference in angle between the optical path of the non-retroflected light and the optical path of the incident light is less than 5 degrees. However, neither reference teaches that the amount of light of the reflected light is more than the amount of light that is not reflected as Martinez is silent to the amount of reflected light at different angles and Omichi teaches that the amount of light is larger the smaller the reflection angle gets. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that in a distribution of light amount of the reflected light in accordance with an angle difference between an optical path of the incident light and an optical path of the reflected light, the transparent globule A including a portion where a value of the light amount of the reflected light is more than a value of the light amount of light with an angle difference of zero, as required by claim 1.
Claim 6 is allowed because of the reasons of allowance in paragraph 15 of the Non-Final Office Action mailed 04/14/2022.
Claim 10 is allowed because of the reasons of allowance in paragraph 16 of the Non-Final Office Action mailed 04/14/2022.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749